MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                        Apr 23 2015, 9:13 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Barbara J. Simmons                                        Gregory F. Zoeller
      Oldenburg, Indiana                                        Attorney General of Indiana

                                                                Angela N. Sanchez
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Eric Lynn,                                                April 23, 2015

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                49A02-1410-CR-710
              v.                                                Appeal from the Marion Superior
                                                                Court
                                                                The Honorable Anne Flannelly,
      State of Indiana,                                         Magistrate
      Appellee-Plaintiff                                        Cause No. 49G17-1406-CM-32741




      Bradford, Judge.



                                            Case Summary
[1]   On June 22, 2014, Appellant-Defendant Eric Lynn and his long-time girlfriend,

      Melissa Linhart, engaged in a physical altercation. After law enforcement

      Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-710 | April 23, 2015      Page 1 of 16
      officers were called to the scene, Linhart escorted the officers into the home she

      shared with Lynn. Lynn became belligerent after the officers asked Lynn for

      identification. During his interaction with the officers, Lynn charged at one of

      the officers, braced himself, and locked his legs and arms in an attempt to

      prevent the other officer from taking him to the ground. Lynn continued to

      struggle even after being brought to the ground by the officers.


[2]   Lynn was subsequently charged with Class A misdemeanor resisting law

      enforcement. Lynn challenged the admission of the evidence relating to his

      arrest, claiming that the officers, who did not have a warrant, illegally entered

      his home. The trial court denied Lynn’s challenge to the admission of the

      evidence, finding that Linhart, a co-inhabitant of the home, had consented to

      the officers’ entry into the home. Following a bench trial, the trial court found

      Lynn guilty of Class A misdemeanor resisting law enforcement.


[3]   On appeal, Lynn contends that the trial court abused its discretion in admitting

      the challenged evidence. Lynn also contends that the evidence is insufficient to

      sustain his conviction. Concluding that the trial court did not abuse its

      discretion in admitting the challenged evidence and that the evidence is

      sufficient to sustain Lynn’s conviction, we affirm.



                            Facts and Procedural History
[4]   On June 22, 2014, Officers Jason Thalheimer and John Walters (collectively,

      “the Officers”) of the Indianapolis Metropolitan Police Department were


      Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-710 | April 23, 2015   Page 2 of 16
      dispatched to a reported domestic disturbance at Woodland Drive in

      Indianapolis. Upon arriving at the scene, the Officers encountered Linhart.

      Linhart, who was standing in front of the home in question, appeared upset.

      Linhart had a cut on the corner of her mouth and seemed as if she had been

      crying. Linhart informed the Officers that she lived in the home with Lynn,

      with whom she had been in a relationship for eleven years.


[5]   Linhart was initially reluctant to tell the Officers what happened, but eventually

      told the Officers that she had been in a physical fight with Lynn. After the

      Officers asked Linhart where Lynn was, she directed the Officers to the home.

      Linhart then walked the Officers up to the front door, opened the door, pointed

      to Lynn who was lying inside on the floor, and escorted them into the home.


[6]   When the Officers entered the home, Lynn was lying on the floor watching

      television. Lynn’s parents, Estel and Brenda Lynn, were sitting on the couch.

      Officer Walters asked Lynn for identification. Lynn became belligerent. It was

      apparent to Officer Walters that Lynn had been drinking.


[7]   Estel, who also appeared to be intoxicated “jumped up off the couch” and

      began to yell at the Officers. Tr. p. 39. Estel staggered over to Officer Walters

      and slapped Officer Walters on the back twice. Officer Walters then pushed

      Estel away. Estel, who again exhibited signs of extreme intoxication, lost his

      balance and “fell down to his butt.” Tr. p. 40. After observing the interaction

      between Officer Walters and his father, Lynn “became very upset” and

      positioned himself in a manner which suggested that he was going to engage


      Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-710 | April 23, 2015   Page 3 of 16
       the Officers in a physical altercation. Tr. p. 40. The Officers repeatedly

       instructed Lynn to sit down.


[8]    Officer Walters told Lynn that he was under arrest for the battery of Linhart

       and instructed Lynn to place his hands behind his back. Lynn initially

       complied. However, after Officer Walters got one handcuff on Lynn, Estel got

       up and said “you’re not going to f[******] arrest my son.” Tr. p. 42. Estel then

       made a motion as if he was going to charge Officer Walters. Officer

       Thalheimer interceded, got between Officer Walters and Estel, and pushed

       Estel down onto the nearby couch. Lynn attempted to “jump up” and charge

       Officer Thalheimer.


[9]    After Lynn attempted to charge Officer Thalheimer, Officer Walters, who still

       had one handcuff on Lynn, attempted to force Lynn to the ground. Lynn, who

       was determined to aid his father, braced himself and locked his legs and arms in

       an attempt to prevent Officer Walters from taking him to the ground. Officer

       Walters eventually managed to use his body weight to force Lynn to the

       ground. Lynn continued to struggle even after Officer Walters managed to

       force Lynn to the ground. After “some struggle,” Officer Walters was able to

       bring Lynn under control. Tr. p. 43.


[10]   On June 23, 2014, the State charged Lynn with Class A misdemeanor domestic

       battery, Class A misdemeanor battery resulting in bodily injury, and Class A

       misdemeanor resisting law enforcement. Prior to trial, Lynn filed a motion

       seeking to suppress all evidence relating to his arrest. In support of this motion,


       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-710 | April 23, 2015   Page 4 of 16
       Lynn claimed that the challenged evidence should be suppressed because the

       police entry into his home was unlawful. Also prior to trial, the State moved to

       dismiss the battery charges.


[11]   The trial court conducted a suppression hearing on September 9, 2014,

       immediately prior to trial. Following the hearing, the trial court denied Lynn’s

       motion to suppress. The trial court then conducted a bench trial, after which it

       found Lynn guilty of Class A misdemeanor resisting law enforcement. The trial

       court sentenced Lynn to one year, with credit for time served and the remainder

       suspended to probation.



                                  Discussion and Decision
[12]   Lynn contends that the trial court abused its discretion in admitting certain

       evidence at trial. He also contends that the evidence is insufficient to sustain his

       conviction for Class A misdemeanor resisting law enforcement.


                                   I. Admission of Evidence
[13]   Lynn contends that the trial court abused its discretion in admitting evidence

       relating to his alleged act of resisting law enforcement following the warrantless

       entry into his home by the Officers. In raising the contention, Lynn argues that

       admission of the challenged evidence was improper under both the Fourth

       Amendment to the United State Constitution and Article 1, Section 11 of the

       Indiana Constitution because it occurred immediately following the Officers’

       unlawful warrantless entry into his home. The State, for its part, argues that the

       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-710 | April 23, 2015   Page 5 of 16
       evidence was admissible because Linhart, Lynn’s co-habitant in the home,

       consented to the Officers’ entry into the home.


                                       A. Standard of Review
[14]   Our standard of review for rulings on the admissibility of evidence is essentially

       the same whether the challenge is made by a pre-trial motion to suppress or by

       an objection at trial. Ackerman v. State, 774 N.E.2d 970, 974-75 (Ind. Ct. App.

       2002), reh’g denied, trans. denied. We do not reweigh the evidence, and we

       consider conflicting evidence most favorable to the trial court’s ruling. Collins v.

       State, 822 N.E.2d 214, 218 (Ind. Ct. App. 2005), trans. denied. We also consider

       uncontroverted evidence in the defendant’s favor. Id.


[15]   A trial court has broad discretion in ruling on the admissibility of evidence.

       Washington v. State, 784 N.E.2d 584, 587 (Ind. Ct. App. 2003) (citing Bradshaw

       v. State, 759 N.E.2d 271, 273 (Ind. Ct. App. 2001)). Accordingly, we will

       reverse a trial court’s ruling on the admissibility of evidence only when the trial

       court abused its discretion. Id. (citing Bradshaw, 759 N.E.2d at 273). An abuse

       of discretion involves a decision that is clearly against the logic and effect of the

       facts and circumstances before the court. Id. (citing Huffines v. State, 739 N.E.2d
1093, 1095 (Ind. Ct. App. 2000)).


                                                 B. Analysis
                                         1. The Fourth Amendment

[16]   On appeal, Lynn claims that the warrantless entry into his home by the Officers

       violated the Fourth Amendment to the United States Constitution. “The
       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-710 | April 23, 2015   Page 6 of 16
       fundamental purpose of the Fourth Amendment to the United States

       Constitution is to protect the legitimate expectations of privacy that citizens

       possess in their persons, their homes, and their belongings.” Trotter v. State, 933
N.E.2d 572, 579 (Ind. Ct. App. 2010) (internal citations omitted). “The Fourth

       Amendment generally prohibits the warrantless entry of a person’s home,

       whether to make an arrest or to search for specific objects.” Illinois v. Rodriguez,

       497 U.S. 177, 181 (1990). The prohibition does not apply, however, to

       situations in which voluntary consent has been obtained, either from the

       individual whose property is searched or from a third party who possesses

       common authority over the premises. Id. Stated differently, a valid consent to

       entry into a premises by an individual having common authority over or a

       sufficient relationship to the premises creates an exception to the warrant

       requirement. See Halsema v. State, 823 N.E.2d 668, 676 (Ind. 2005).


[17]   In the instant matter, the record demonstrates that Linhart, who was involved

       in a long-term romantic relationship with Lynn, resided in the home with Lynn.

       Linhart’s status as a co-inhabitant of the home is sufficient to give her the

       authority to give the necessary consent to allow the Officers to enter the home.

       See U.S. v. Matlock, 415 U.S. 164, 171 n.7 (1974) (providing that the authority

       which justifies the third-party consent rests on mutual use of the property by

       persons generally having joint access or control for most purposes, so that it is

       reasonable to recognize that any of the co-inhabitants has the right to permit the

       inspection in his own right and that the others have assumed the risk that one of

       their number might permit the common area to be searched).


       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-710 | April 23, 2015   Page 7 of 16
[18]   The record further demonstrates that Linhart validly and voluntarily consented

       to entry into the home by the Officers. Officer Walters testified that Linhart

       walked him and Officer Thalheimer up to the front door, opened the door, and

       escorted them into the home. Officer Thalheimer also testified that Linhart

       walked up to the front door with the Officers, pointed to Lynn who was lying

       inside on the floor, opened the door, and allowed the Officers to walk in with

       her.


[19]   In light of Linhart’s position as a co-inhabitant of the home coupled with the

       Officers’ testimony, the trial court reasonably concluded that Linhart gave

       consent for the Officers to enter the home. Further, even though Linhart, who

       later recanted her allegations against Lynn, and Lynn’s mother indicated during

       the suppression hearing that the Officers entered without permission, the trial

       court was in the position to assess the witnesses’ reliability and to determine

       which witnesses it found to be more believable. See Graves v. State, 472 N.E.2d
190, 191 (Ind. 1984) (providing that in a case where the parties present

       conflicting evidence, the trier-of-fact is not obliged to believe the testimony of

       the defendant or any other particular witness and it is the trier-of-fact’s

       prerogative to weigh the evidence and to determine who, in fact, is telling the

       truth).


                                           2. Article 1, Section 11

[20]   Lynn also claims that the warrantless entry into his home by the Officers

       violated Article I, Section 11 of the Indiana Constitution. Article I, Section II

       reads:
       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-710 | April 23, 2015   Page 8 of 16
               The right of the people to be secure in their persons, houses, papers,
               and effects, against unreasonable search or seizure, shall not be
               violated; and no warrant shall issue, but upon probable cause,
               supported by oath or affirmation, and particularly describing the place
               to be searched, and the person or thing to be seized.


       “Although this language tracks the Fourth Amendment verbatim, we proceed

       somewhat differently when analyzing the language under the Indiana

       Constitution than when considering the same language under the Federal

       Constitution.” Trimble v. State, 842 N.E.2d 798, 803 (Ind. 2006). “Instead of

       focusing on the defendant’s reasonable expectation of privacy, we focus on the

       actions of the police officer, concluding that the search is legitimate where it is

       reasonable given the totality of the circumstances.” Id. (citing Moran v. State,

       644 N.E.2d 536, 539 (Ind. 1994)). We will consider the following factors in

       assessing reasonableness: “1) the degree of concern, suspicion, or knowledge

       that a violation has occurred, 2) the degree of intrusion the method of the

       search or seizure imposes on the citizen’s ordinary activities, and 3) the extent

       of law enforcement needs.” Litchfield v. State, 824 N.E.2d 356, 361 (Ind. 2005).


[21]   As is stated above, the Officers entered Lynn’s home at Linhart’s invitation. As

       such, their entry was completely reasonable. See generally, Starks v. State, 846
N.E.2d 673, 679 (Ind. Ct. App. 2006) (providing that officers’ entry into a

       residence did not violate Article I, Section 11 because the officers were allowed

       into the residence by a co-inhabitant of the residence who had the authority to

       admit the officers into the residence).




       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-710 | April 23, 2015   Page 9 of 16
[22]   Furthermore, despite Lynn’s claim to the contrary, the Officers’ entry into the

       home was reasonable under the totality of the circumstances. The Officers had

       a high degree of suspicion that a battery had occurred. The Officers were

       dispatched to the home because of an alleged domestic disturbance and, upon

       arriving, found Linhart standing outside, visibly upset. The Officers observed

       that Linhart appeared to have suffered an injury to her lip. Linhart indicated

       that she had been involved in a physical altercation with her boyfriend, Lynn,

       with whom she lived in the home. Also, although the intrusion into one’s

       home is generally a great intrusion upon their privacy, Lynn assumed the risk

       that Linhart, a co-inhabitant in the home, might permit the Officers to enter the

       common area See Matlock, 415 U.S. at 171 n.7 (providing that that it is

       reasonable to recognize that any of the co-inhabitants of a home has the right to

       permit entry into the home and that the others have assumed the risk that one

       of their co-inhabitants might permit entry into the common area of the home).

       Lynn, himself, never requested that the Officers leave the home or acted in a

       manner that would seem to override or object to Linhart’s escorting the Officers

       into the home. Additionally, the Officers’ need was substantial in that they

       were investigating a potential physical domestic dispute that resulted in injury

       to one of the parties. These factors indicate that the Officers’ entry into the

       home was reasonable.


                               II. Sufficiency of the Evidence
[23]   Lynn also contends that the evidence is insufficient to sustain his conviction for

       Class A misdemeanor resisting law enforcement.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-710 | April 23, 2015   Page 10 of 16
                                       A. Standard of Review
[24]            When reviewing the sufficiency of the evidence to support a
                conviction, appellate courts must consider only the probative evidence
                and reasonable inferences supporting the verdict. It is the fact-finder’s
                role, not that of appellate courts, to assess witness credibility and
                weigh the evidence to determine whether it is sufficient to support a
                conviction. To preserve this structure, when appellate courts are
                confronted with conflicting evidence, they must consider it most
                favorably to the trial court’s ruling. Appellate courts affirm the
                conviction unless no reasonable fact-finder could find the elements of
                the crime proven beyond a reasonable doubt. It is therefore not
                necessary that the evidence overcome every reasonable hypothesis of
                innocence. The evidence is sufficient if an inference may reasonably
                be drawn from it to support the verdict.


       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and

       quotations omitted). “In essence, we assess only whether the verdict could be

       reached based on reasonable inferences that may be drawn from the evidence

       presented.” Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in

       original). Upon review, appellate courts do not reweigh the evidence or assess

       the credibility of the witnesses. Stewart v. State, 768 N.E.2d 433, 435 (Ind.

       2002).


                                        B. Relevant Authority
[25]   The offense of resisting law enforcement is governed by Indiana Code section

       35-44-3-3, which provides, in relevant part, that “(a) A person who knowingly

       or intentionally: (1) forcibly resists, obstructs, or interferes with a law

       enforcement officer … while the officer is lawfully engaged in the execution of

       the officer’s duties … commits resisting law enforcement, a Class A


       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-710 | April 23, 2015   Page 11 of 16
       misdemeanor.” The word “forcibly” modifies “resists, obstructs, or interferes,”

       making force an element of the offense. See Graham v. State, 903 N.E.2d 963,

       965 (Ind. 2009); Spangler v. State, 607 N.E.2d 720, 723 (Ind. 1993). Thus, to

       convict Lynn of Class A misdemeanor resisting law enforcement, the State

       needed to prove that Lynn: (1) knowingly or intentionally (2) forcibly resisted,

       obstructed, or interfered with the Officers (3) while the Officers were lawfully

       engaged in the execution of their duties. One “forcibly resists,” for purposes of

       forcibly resisting law enforcement, when one uses “strong, powerful, violent

       means” to evade a law enforcement official’s rightful exercise of his or her

       duties. Graham, 903 N.E.2d at 965; Spangler, 607 N.E.2d at 726.


[26]   In Graham, the Indiana Supreme Court held that in determining that an

       individual forcibly resisted, the force involved need not rise to the level of

       mayhem, and discussed with approval this court’s determination in Johnson v.

       State, 833 N.E.2d 516 (Ind. Ct. App. 2005), that a defendant had forcibly

       resisted law enforcement officers by “push[ing] away with his shoulders while

       cursing and yelling” as the officer attempted to search him and by “stiffen[ing]

       up” as officers attempted to put him into a police vehicle, requiring the officers

       to “get physical in order to put him inside.” Graham, 903 N.E.2d at 965-66. In

       Glenn v. State, 999 N.E.2d 859, 862 (Ind. Ct. App. 2013), this court concluded

       that the defendant exhibited sufficient force to sustain her conviction for

       resisting law enforcement when the defendant “on more than one occasion,

       ‘aggressively’ tried to pull away” from the arresting officer. In Lopez v. State,

       926 N.E.2d 1090, 1094 (Ind. Ct. App. 2010), trans. denied, this court concluded

       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-710 | April 23, 2015   Page 12 of 16
       that the defendant exhibited sufficient force to sustain his conviction for

       resisting law enforcement when the defendant refused to stand or uncross his

       arms upon being ordered to do so by the arresting officer and attempted to pull

       away from the arresting officer, requiring the officer to use physical force to

       arrest him. Likewise, in J.S. v. State, 843 N.E.2d 1013, 1017 (Ind. Ct. App.

       2006), trans. denied, this court concluded that the evidence was sufficient to

       sustain the juvenile’s adjudication for what would be resisting law enforcement

       if committed by an adult when the evidence demonstrated that the juvenile

       “pulled,” “yanked,” and “jerked” away from the officer, and was “flailing her

       arms,” “squirming her body,” and “making it impossible for [the officer] to

       hold her hands.”


                                                 C. Analysis
[27]   Lynn claims on appeal that the evidence is insufficient to sustain the trial

       court’s determination that the Officers were lawfully engaged in their duties as

       law enforcement officers when they encountered Lynn. In making this claim,

       Lynn relies on his contention that the Officers unlawfully entered his home.

       However, having concluded above that the Officers did not unlawfully enter

       Lynn’s home but rather entered with Linhart’s consent, we conclude that

       Lynn’s claim in this regard is unavailing.1




       1
         In arguing that the Officers were not lawfully engaged in police duties when they entered the
       home he shared with Linhart, Lynn cites to Adkisson v. State, 728 N.E.2d 175 (Ind. Ct. App.
       2000). Lynn’s reliance on Adkisson is misplaced, however, because, unlike in the instant matter,

       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-710 | April 23, 2015   Page 13 of 16
[28]   Further, the Officers had probable cause to believe that Lynn was a suspect in

       an ongoing police investigation. See generally Robles v. State, 510 N.E.2d 660,

       664 (Ind. 1987) (providing that probable cause exists where facts and

       circumstances within the knowledge of the officer, when based on reasonably

       trustworthy information, are sufficient for a reasonable person to believe an

       offense has been committed by the defendant). Again, the Officers were

       dispatched to the home because of a domestic disturbance. Upon arriving at

       the home, the Officers encountered Linhart, who was visibly upset and

       appeared to have sustained an injury to her lip. Linhart indicated that she had

       been engaged in a physical altercation with Lynn, identified Lynn to the

       Officers, and permitted them to enter the home she shared with Lynn. This

       evidence demonstrates that, despite Lynn’s claim to the contrary, the Officers

       had probable cause to believe that Lynn had assaulted Linhart and, as such,

       were lawfully engaged in the execution of their police duties when they

       approached and detained Lynn. See generally Robles, 510 N.E.2d at 664.


[29]   Lynn also claims that the evidence is insufficient to sustain a determination that

       he forcibly resisted the Officers. The evidence, however, demonstrates that

       Lynn, a suspect in the ongoing investigation into a potential domestic assault,

       used force to resist Officer Walters’s attempt to detain Lynn.




       in Adkisson, no resident of the apartment consented to the deputies’ entry into the defendant’s
       residence. 728 N.E.2d at 178.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-710 | April 23, 2015   Page 14 of 16
[30]   Again, the evidence demonstrates that after Linhart allowed the Officers to

       enter the home, Lynn, who appeared to be intoxicated, became belligerent

       when Officer Walters asked him for identification. Lynn “became very upset”

       and positioned himself in a manner which suggested that he was going to

       engage the Officers in a physical altercation after he witnessed an interaction

       between Officer Walters and his father. Tr. p. 40. The Officers repeatedly

       instructed Lynn to sit down.


[31]   Officer Walters told Lynn that he was under arrest for the battery of Linhart

       and instructed Lynn to place his hands behind his back. Lynn initially

       complied. However, after Officer Walters got one handcuff on Lynn, Estel got

       up and made a motion as if he was going to charge Officer Walters. Tr. p. 42.

       Officer Thalheimer interceded, got between Officer Walters and Lynn’s father,

       and pushed Lynn’s father down onto the nearby couch. Lynn, who appeared

       determined to come to his father’s aid, attempted to “jump up” and charge

       Officer Thalheimer.


[32]   After attempting to charge Officer Thalheimer, Lynn braced himself and locked

       his legs and arms in an attempt to prevent Officer Walters from taking him to

       the ground. Officer Walters eventually managed to use his body weight to force

       Lynn to the ground. Lynn continued to struggle even after Officer Walters

       managed to force Lynn to the ground. After “some struggle,” Officer Walters

       was able to bring Lynn under control. Tr. p. 43.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-710 | April 23, 2015   Page 15 of 16
[33]   The evidence presented at trial demonstrates that the Officers entered Lynn’s

       home as they were investigating a potential domestic assault and were invited

       into the home by one of the co-inhabitants of the home. This evidence is

       sufficient to sustain the trial court’s determination that the Officers were

       engaged in the lawful execution of their police duties when they entered the

       home. The evidence presented at trial also demonstrates that Lynn was

       agitated, charged at Officer Thalheimer while Officer Walters was attempting to

       place him in handcuffs, stiffened his arms and legs to resist being handcuffed,

       and continued to struggle even after he had been forced to the ground. This

       evidence is sufficient to sustain the trial court’s determination that Lynn forcibly

       resisted the Officers. Lynn’s claim to the contrary effectively amounts to an

       invitation for this court to reweigh the evidence, which we will not do. See

       Stewart, 768 N.E.2d at 435.



                                               Conclusion
[34]   In sum, we conclude that the Officers’ entry into Lynn’s home did not violate

       the warrant requirements of the Fourth Amendment and Article I, Section 11

       because Linhart consented to the Officers’ entry into the home. We also

       conclude that the evidence is sufficient to sustain Lynn’s conviction for Class A

       misdemeanor resisting law enforcement.


[35]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Kirsch, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-710 | April 23, 2015   Page 16 of 16